Citation Nr: 1530104	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-06 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health Care System


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Baptist Medical Center from October 22, 2013 through October 28, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to April 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 decisions of the Department of Veterans Affairs North Florida/South Georgia Veterans Health Care System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for private medical expenses incurred at Baptist Medical Center from October 22, 2013 through October 28, 2013.  VA records show that on October 4, 2013, the Veteran underwent a prostate biopsy.  The Veteran states that around 2 weeks after the biopsy, on October 22, 2013, he woke up with chills and a fever and slept the entire day.  When his wife woke him up he was shivering and had a temperature of 104.5.  His wife then took him to the emergency room at Baptist Medical Center, where he was admitted to the hospital until October 28, 2013 with a fever, night sweats, and chills, along with nausea and vomiting.  Treatment reports from the Baptist Medical Center indicate the Veteran having a urinary tract infection/acute prostatitis, and diskitis/osteomyelitis.  In December 2013, the Veteran's claim for reimbursement was denied under 38 U.S.C.A. § 1725, on the basis that the Veteran had third party insurance coverage that was primary to the VA coverage.  VA records indicate that the Veteran had insurance coverage under Medicare Part A and Blue Cross/Blue Shield.  The Veteran is service-connected for diabetes mellitus (20 percent disabling).  

Under 38 U.S.C.A. § 1725, payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized.  38 C.F.R. §§ 17.1000-03.  Conditions required to meet under § 1725 include the Veteran not having coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment. 

The Board notes that effective February 1, 2010, Congress amended 38 U.S.C.A. § 1725.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.  Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).

The medical reimbursement file contains copies of standard Health Care Insurance forms submitted to VA regarding the Veteran's treatment at Baptist Medical Center.  The record does not show whether his claim for reimbursement of medical expenses was submitted to Medicare Part A or Blue Cross/Blue Shield, and if so, whether any of the claimed expenses were reimbursed.  Accordingly, the AOJ should contact the Veteran, the Centers for Medicare and Medicaid Services (CMS), Blue Cross/Blue Shield, and the Baptist Medical Center to determine whether any of the expenses incurred because of the Veteran's October 22, 2013 through October 28, 2013 treatment were submitted to and/or covered by Medicare Part A and Blue Cross/Blue Shield.

Additionally, the Board finds that the February 2014 statement of the case (SOC) is inadequate.  The SOC failed to provide a summary of the evidence in the case.  Remand is required for a supplemental statement of the case (SSOC) which provides the Veteran with an adequate summary of the evidence, along with a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.

Finally, the Veteran's VBMS file contains a March 2015 Appellant's Brief, in which the Veteran's representative indicated that subsequent to certification, the Veteran "added documents to the evidentiary record."  A review of the medical reimbursement file, as well as the VBMS file and the records in Virtual VA do not include any additional documents submitted by the Veteran.  As the case is being remanded, attempts must be made to contact the Veteran and ascertain whether new documents were submitted, and if such, locate any identified documents.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he submit copies of any hospital billing/payment documents and explanation of benefits (EOBs) in his possession pertaining to the period of treatment rendered at Baptist Medical Center from October 22, 2013 through October 28, 2013.  

Also, provide the Veteran with a medical release form and request that he complete it to allow VA to contact Medicare, Blue Cross/Blue Shield, and Baptist Medical Center and obtain the documents on his behalf.   If a valid medical release form is received, contact Medicare, Blue Cross/Blue Shield, and Baptist Medical Center and request copies of all hospital billing/payment documents and EOBs pertaining to the Veteran's private treatment rendered at Baptist Medical Center from October 22, 2013 through October 28, 2013.  All steps to obtain the EOBs must be documented in the claims file.

2.  Contact the Veteran and ascertain whether new documents were submitted as referred to by the Veteran's representative in the March 2015 Appellant's Brief.  If so, attempt to locate any evidence submitted, or request that the Veteran re-submit the evidence if unable to be located.  All attempts to obtain any evidence must be documented in the claims file.  

3.  Review the medical reimbursement claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal (under the amended 38 U.S.C.A. § 1725).  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC).  The SSOC should contain, among other things, a summary of the evidence, and a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  Provide the Veteran the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




